DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gotter et al. (US 10533510 B2).
	Regarding claims 1 and 9, Gotter discloses a method and computer program product for implementing the method (Abstract), said method comprising: simulating, based on one or more simulator models operating on simulator input (Fig. 1), operation of an engine being simulated (col. 3, lines 37-52; col. 7, lines 7-9); training, based on simulating the operation of the engine being simulated, one or more trained models (col. 5, lines 1-3); and generating, for offline engine calibration (col. 8, lines 20-27) and based at least on the one or more trained models, calibration data corresponding to one or more electronically controllable components of an engine being calibrated (col. 8, lines 6-33).  
	Regarding claim 16, Gotter discloses an apparatus comprising a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions (col. 9, lines 26-38) that, when executed by the computer processor, cause the apparatus to carry out the steps of: simulating, based on one or more simulator models operating on simulator input, operation of an engine being simulated. training, based on simulating the operation of the engine being simulated, one or more trained models; and generating, for offline engine calibration and based at least on the one or more trained models, calibration data corresponding to one or more electronically controllable components of an engine being calibrated (see discussion for claims 1 and 9 above).  
	Regarding claims 2, 10 and 17, Gotter discloses: wherein simulating the operation of the engine further comprises: receiving simulator input comprising the vehicle operation data wherein the vehicle operation data includes sample data from operation of a physical engine being modeled by a simulator (col. 7, lines 19-26); and receiving simulator input comprising data-driven simulator input (col. 7, lines 9-19).
	Regarding claims 3, 11 and 18, Gotter discloses: wherein simulating the operation of the engine further comprises: simulating, based on the one or more simulator models operating on the simulator input including the vehicle operation data and including the data-driven simulator input, operation of the engine being simulated to generate simulator output (col. 7, lines 26-46).  
	Regarding claims 4, 12 and 19, Gotter discloses: wherein the vehicle operation data includes operation sensor data based on physical operation of the engine and includes operator control inputs based on vehicle controls operated during physical operation of the engine (col. 7, lines 15-19 and 39-46; claim 12).  
	Regarding claims 5, 13 and 20, Gotter discloses: generating the data-driven simulation input based on combinations of possible simulator parameters, wherein generating the data-driven simulation input is not based on specifications for a given objective for engine operation (col. 7, lines 9-19).  
	Regarding claims 6 and 14, Gotter discloses: wherein training the one or more trained models further comprises: training, based on a learning algorithm operating on simulator input, on simulator output, and on one or more target objectives for engine operation, the one or more trained models (col. 5, lines 1-23; col. 8, lines 10-33).  
	Regarding claims 7 and 15, Gotter discloses: wherein the one or more trained models include a valve control model to control an electronically controllable valve (col. 7, lines 21-26).  
	Regarding claim 8, Gotter discloses: simulating, on a processor coupled to the engine and based on operation data gathered during operation of the engine, operation of the engine (col. 7, lines 7-46); training, based on simulating operation of the engine during operation of the engine, one or more internally trained models (col. 5, lines 1-23; col. 8, lines 10-33); and generating, based on the one or more internally trained models, updated calibration data corresponding to the one or more electronically controllable components of the engine, 77SC0003US01wherein the updated calibration data includes both the one or more internally trained models and the one or more trained models (note, with a broad interpretation to the claim, “the one or more internally trained models” and “the one or more trained models” may refer to the same elements) generated while the engine was offline (col. 8, lines 9-14 and 41-49).


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.S/Examiner, Art Unit 2862       

/TOAN M LE/Primary Examiner, Art Unit 2864